Name: 94/795/JHA: Council Decision of 30 November 1994 on a joint action adopted by the Council on the basis of Article K.3.2.b of the Treaty on European Union concerning travel facilities for school pupils from third countries resident in a Member State
 Type: Decision
 Subject Matter: NA;  social affairs;  executive power and public service;  organisation of transport;  organisation of teaching;  international law
 Date Published: 1994-12-19

 19.12.1994 EN Official Journal of the European Communities L 327/1 COUNCIL DECISION of 30 November 1994 on a joint action adopted by the Council on the basis of Article K.3 (2) (b) of the Treaty on European Union concerning travel facilities for school pupils from third countries resident in a Member State (94/795/JHA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular Article K.3 (2) (b) thereof, Having regard to the initiative by the Federal Republic of Germany, Whereas pursuant to Article K.I point 3 of the Treaty on European Union, policy regarding nationals of third countries is considered as a matter of common interest for the Member States; Whereas this policy includes, in particular, the determination of conditions of entry and movement by nationals of third countries on the territory of Member States in accordance with Article K.1 point 3 (a); Whereas the granting of travel facilities for school pupils who are legal residents in the European Union is an expression of a policy pursued by the Member States with a view to improved integration of third country nationals, HAS DECIDED AS FOLLOWS: Article 1 1. A Member State shall not require a visa of a school pupil who is not a national of a Member State but who is legally resident in another Member State and who seeks to enter its territory either for a short stay or transit if: (a) in the framework of a school excursion, the school pupil is travelling as a member of a group of school pupils from a general education school; (b) the group is accompanied by a teacher from the school in question who is able to present a list of the schoolchildren he or she is accompanying, issued by the school in question on the common form contained in the Annex:  identifying the school pupils being accompanied;  documenting the purpose and circumstances of the intended stay or transit; (c) the school pupil presents a travel document valid for crossing the border in question, except in cases covered by Article 2, 2. A Member State may refuse entry of a school pupil if he or she does not fulfil the other relevant national immigration conditions. Article 2 The list of pupils which must be carried on crossing the border in question as required by Article 1 (1) (b) shall be recognized as a valid travel document in all Member States within the meaning of Article 1 (1) (c) where:  a current photograph is included on the list for any of the school pupils therein mentioned who are unable to identify themselves with an ID card bearing a photograph,  the responsible authority of the Member State in question confirms residence status of the school pupil as well as his or her right to re-entry and ensures that the document is authenticated accordingly,  the Member State in which the school pupils reside notifies other Member States that it wishes this Article to apply in respect of its own lists. Article 3 Member States shall agree to take back without formalities school pupils who are resident third country nationals admitted into another Member State on the basis of this joint action. Article 4 If, in exceptional cases, for urgent reasons of national security, a Member State needs to invoke the possibilities foreseen by Article K.2 (2) of the Treaty on European Union, it shall be able to deviate from the provisions of Article 1 of this Decision in a way which takes into consideration the interests of the other Member States. The Member State in question shall inform the other Member States of this in an appropriate manner. These measures may be applied to the extent that, and as long as, this is absolutely necessary to achieve the objective. Article 5 1. Member States shall ensure that their national laws are adapted to the extent necessary and the provisions of this joint action included in them as soon as possible, at the latest by 30 June 1995. 2. Member States shall inform the General Secretariat of the Council regarding the changes in national law undertaken for this purpose. Article 6 Other cooperation in this area between individual Member States shall not be affected by this action. Article 7 1. This Decision shall enter into force on the day of its publication in the Official Journal. 2. Articles 1 to 4 shall be applied on the first day of the second month after the notification required pursuant to Article 5 (2) regarding the changes made by the last Member State to complete this formality. Done at Brussels, 30 November 1994. For the Council The President M. KANTHER ANNEX